                Case 3:18-cr-00757-BRM Document 45 Filed 06/18/19 Page 1 of 10 PageID: 300
AO 2458 (Mod. 0/NJ 12/06) Sheet 1 - Judgment in a Criminal Case




                                                           UNITED STATES DISTRICT COURT
                                                                 District of New Jersey


  UNITED STATES OF AMERICA
                                                          RECEIVED
              V.
                                                                                 CASE NUMBER           3:18-CR-00757-BRM-1

 STEVEN BRADLEY MELL
                                                                  ·JUN 18 2019

            Defendant.


                                                          JUDGMENT IN A CRIMINAL CASE
                                               (For Offenses Committed On or After November 1, 1987)


        The defendant, STEVEN BRADLEY MELL, was represented by John Whipple, Michael Koribanics & Robert
Bianchi, Esquires.

The defendant pleaded guilty to count(s) 1 & 2 of the INFORMATION on 6/17/2019.                        Accordingly, the court has adjudicated
that the defendant is guilty of the following offense(s):

                                                                                                                               Count
 Title & Section                 Nature of Offense                                                     Date of Offense         Number(s)

  18:2423(b) & 2                 COERCION OR ENTICEMENT OF MINOR FEMALE                                7/2017 THROUGH          1
                                                                                                       12/2017

  18:2252A(a)(2)(A)              SEXUAL EXPLOITATION OF MINORS                                         6/2017 THROUGH         2
  &2                                                                                                   12/2017


       As pronounced on June 17, 2019, the defendant is sentenced as provided in pages 2 through 10 of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.

         It is ordered that the defendant must pay to the United States a special assessment of $100 as to each count for a
total of $200 for count(s) 1 & 2, which shall be due immediately. Said special assessment shall be,made payable to the
Clerk, U.S. District Court.

        It is further ordered that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of any
material change in economic circumstances.

            Signed on this 18th day of June, 2019.



                                                                                 Brian R. Martinotti
                                                                                 U.S. District Judge




07931
                Case 3:18-cr-00757-BRM Document 45 Filed 06/18/19 Page 2 of 10 PageID: 301
 AO 245B (Mod. 0/NJ 12/06) Sheet 2 - Imprisonment


                                                                                        Judgment - Page 2 of 10
 Defendant: STEVEN BRADLEY MELL
 Case Number: 3: 18-CR-00757-BRM-1



                                                         IMPRISONMENT

          The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a
  term of 84 months on Count 1 & 84 months on Count 2, each count to run concurrently, fot a total term of 84 months of
. imprisonment.

             The Court makes the following recommendations to the Bureau of Prisons: Defendant designated to FCI Allenwood,
 PA.

         The defendant will surrender for service of sentence at the institution designated by the Bureau of Prisons at 9:00
 a.m. on July 1, 2019.




                                                           RETURN

             I have executed this Judgment as follows:




       Defendant delivered on _ _ _ _ _ _ _ _ _ _ _ _ T o - - - - - - - - - - - - - - - - - -
 At - - - - - - - - - - - - - - - - - - - - - - - - ' with a certified copy of this Judgment.



                                                                                  United States Marshal


                                                                                   Deputy Marshal
                 Case 3:18-cr-00757-BRM Document 45 Filed 06/18/19 Page 3 of 10 PageID: 302
AO 2458 {l\,'lod. D./~J 12/06) Sheet 3- Supervised Release


                                                                                             Judgment - Page 3 of 10
Defendant: STEVEN BRADLEY MELL
Case Number: 3: 18-CR-00757-BRM-1



                                                             SUPERVISED RELEASE

         Upon release from imprisonment, you will be on supervised release for a term of 5 years on each count, all terms
to run concurrently.

         Within 72 hours of release from custody of the Bureau of Prisons, you must report in person to the Probation Office
in the district to which you are released.

         While on supervised release, you must not commit another federal, state, or local crime, must refrain from any
unlawful use of a controlled substance and must comply with the mandatory and standard conditions that have been adopted
by this court as set forth below.

        You must submit to one drug test within 15 days of commencement of supervised release and at least two tests
thereafter as determined by the probation officer.

             You must cooperate in the collection of DNA as directed by the probation officer

        At the commencement of supervision, you must register with the state sex offender registration agency in the State
of New Jersey or any state where you reside or are employed, carry on a vocation, or are a student, as directed by the U.S.
Probation Office.

        If this judgment imposes a fine, special assessment, costs, or restitution obligation, it is a condition of supervised
release that you pay any such fine, assessments, costs, and.restitution that remains unpaid at the commencement of the
term of supervised release.

             You must comply with the following special conditions:

             DRUG TESTING AND TREATMENT

             You must refrain from the illegal possession and use of drugs, including prescription medication not prescribed in
             your name, and must submit to urinalysis or other forms of testing to ensure compliance. It is further ordered that
             you must submit to evaluation and treatment, on an outpatient or inpatient basis, as approved by the U.S. Probation
             Office. You must abide by the rules of any program and must remain in treatment until satisfactorily discharged by
             the Court. You must alert all medical professionals of any prior substance abuse history, including any prior history
             of prescription drug abuse. The U.S. Probation Office will supervise your compliance with this condition.

             COMPUTER MONITORING

             You must submit to an initial inspection by the U.S. Probation Office, and to any unannounced examinations during
             supervision, of your computer equipment. This includes, but is not limited to, personal computers, personal digital
             assistants, entertainment consoles, cellular telephones, and/or any electronic media device which is owned or
             accessed by you. You must allow the installation on your computer of any hardware or software systems which
             monitor computer use. You must pay the cost of the computer monitoring program. You must abide by the standard
             conditions of computer monitoring. Any dispute as to the applicability of this condition will be decided by the Court.

             FINANCIAL DISCLOSURE

             Upon request, you must provide the U.S. Probation Office with full disclosure of your financial records, including co-
             mingled income, expenses, assets and liabilities, to include yearly income tax returns. With the exception of the
             financial accounts reported and noted within the presentence report, you are prohibited from maintaining and/or
             opening any additional individual and/or joint checking, savings, or other financial accounts, for either personal or
             business purposes, without the knowledge and approval of the U.S. Probation Office. You must cooperate with the
             U.S. Probation Officer in the investigation of your financial dealings and must provide truthful monthly statements
             of your income. You must cooperate in the signing of any authorization to release information forms permitting the
             U.S. Probation Office access to your financial records.

             MENTAL HEALTH TREATMENT
               Case 3:18-cr-00757-BRM Document 45 Filed 06/18/19 Page 4 of 10 PageID: 303
AO 2456 (Mod. D/NJ 12/06) Sheet 3 - Supervised Release


                                                                                             Judgment - Page 4 of 1O
Defendant: STEVEN BRADLEY MELL
Case Number: 3:18-CR-00757-BRM-1




            You must undergo treatment in a mental health program approved by the U.S. Probation Office until discharged by
            the Court. As necessary, said treatment may also encompass treatment for gambling, dqmestic violence and/or
            anger management, as approved by the U.S. Probation Office, until discharged by the Court. The U.S. Probation
            Office will supervise your compliance with this condition.

            RESTRICTED CONTACT WITH MINORS

            With the exception of brief, unanticipated and incidental contacts, you must not associate with children under the
            age of 18, except for family members or children in the presence of an adult who has been approved by the U.S.
            Probation Officer. You must not obtain employment or perform volunteer work which includes, as part of its job/work
            description, contact with minor children, without the expressed approval of the U.S. Probation Office. You must not
            maintain, within your residence or within any outside establishment within your control or custody, a collection of
            digital images or videos, films, slides, pictures, tapes, videotapes or other form of pictorial representation whose
            subject matter involves minor children of either sex and can be deemed to be pornographic. The U.S. Probation
            Office will have the right of reasonable search of your person and residence, or any other establishment within your
            custody or control, and will, if necessary, request the assistance of other law enforcement personnel to enforce the
            provisions of this special condition.

            NEW DEBT RESTRICTIONS

            You are prohibited from incurring any new credit charges, opening additional lines of credit, or incurring any new
            monetary loan, obligation, or debt, by whatever name known, without the approval of the U.S. Probation Office. You
            must not encumber or liquidate interest in any assets unless it is in direct service of the fine and/or restitution
            obligation or otherwise has the expressed approval of the Court.

            POLYGRAPH EXAMINATION

            You must submit to an initial polygraph examination and subsequent maintenance testing, at intervals to be
            determined by the U.S. Probation Office, to assist in treatment, planning, and case monitoring. You will be required
            to contribute to the costs of services rendered in an amount to be determined by the U.S. Probation Office, based
            on ability to pay or availability of third-party payment.

            SELF-EMPLOYMENT/BUSINESS DISCLOSURE

            You must cooperate with the U.S. Probation Office in the investigation and approval of any position of self-
            employment, including any independent, entrepreneurial, or freelance employment or business activity. If approved
            for self-employment, you must provide the U.S. Probation Office with full disclosure of your self-employment and
            other business records, including, but not limited to, all of the records identified in the Probation Form 48F (Request
            for Self Employment Records), or as otherwise requested by the U.S. Probation Office.

            SEX OFFENSE-SPECIFIC ASSESSMENT AND TREATMENT

            You must ·participate in a sex offense-specific assessment and treatment program and follow the rules and
            regulations of that program. You must remain in that program until satisfactorily discharged with the approval of the
            Court or the U.S. Probation Office. You shall pay the cost of assessment and/or treatment as directed by the
            Probation Office.

            VICTIM (NO CONTACT)

            You must not communicate, or otherwise interact with Minor Victim 1 and Minor Victim 1's family, either directly or
            indirectly, without first obtaining the permission of the U.S. Probation Office. This includes, but is not limited to,
            contact through a third person, personal visits, letters, communication devices, audio or visual devices, or social
            networking sites.
               Case 3:18-cr-00757-BRM Document 45 Filed 06/18/19 Page 5 of 10 PageID: 304
AO 2458 (Mod. D/NJ 12/06) Sheet 3a - Supervised Release


                                                                                            Judgment - Page 5 of 10
 Defendant: STEVEN BRADLEY MELL
 Case Number: 3:18-CR-00757-BRM-1



                                                 STANDARD CONDITIONS OF SUPERVISION

As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions
are imposed because they establish the basic expectations for your behavior while on supervision and identify the minimum
tools needed by probation officers to keep informed, report to the court about, and bring about improvements in your conduct
and condition.


1) You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours
   of your release from imprisonment, unless the probation officer instructs you to report to a different probation office or
   within a different time frame.

2) After initially reporting to the probation office, you will receive instructions from the court or the probation officer about
   how and when you must report to the probation officer, and you must report to the probation officer as instructed.

3)   You must not knowingly leave the federal judicial district where you are authorized to reside without first getting
     permission from the court or the probation officer.

4) You must answer truthfully the questions asked by your probation officer.

5) You must live at a place approved by the probation officer. If you plan to change where you live or anything about your
   living arrangements (such as the people you live with), you must notify the probation officer at least 1O days before the
   change. If notifying the probation officer in advance is not possible due to unanticipated circumstances, you must notify
   the probation officer within 72 hours of becoming aware of a change or expected change.

6) You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the
   probation officer to take any items prohibited by the conditions of your supervision that he or she observes in plain
   view.

7) You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses you from doing so. If you do not have fulltime employment you must try to find full-time employment, unless
   the probation officer excuses you from doing so. If you plan to change where you work or anything about your work
   (such as your position or your job responsibilities), you must notify the probation officer at least 1O days before the
   change. If notifying the probation officer at least 10 days in advance is not possible due to unanticipated
   circumstances, you must notify the probation officer within 72 hours of becoming aware of a change or expected
   change.

8) You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone
   has been convicted of a felony, you must not knowingly communicate or interact with that person without first getting
   the permission ofthe probation officer.

9)   If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.

10) You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (Le ..
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another
    person such as nunchakus or tasers).

11) You must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12) If the probation officer determines that you pose a risk to another person (including an organization), the probation
    officer may require you to notify the person about the risk and you must comply with that instruction. The probation
    officer may contact the person and confirm that you have notified the person about the risk.
                   Case 3:18-cr-00757-BRM Document 45 Filed 06/18/19 Page 6 of 10 PageID: 305
    AO 2458 (Mod. 0/NJ 12/06) Sheet 3a - Supervised Release


                                                                                                          Judgment - Page 6 of 10
    Defendant: STEVEN BRADLEY MELL
    Case Number: 3:18-CR-00757-BRM-1



                                                     STANDARD CONDITIONS OF SUPERVISION

    13) You must follow the instructions of the probation officer related to the conditions of supervision.




1
                            For Official Use Only - - - U.S. Probation Office
'---------------------------------------------------------------              ---- ------------
       Upon a finding of a violation of probation or supervised release, I understand that the Court may (1) revoke supervision
    or (2) extend the term of supervision and/or modify the conditions of supervision.

       These conditions have been read to me. I fully understand the conditions, and have been provided a copy of them.

      You shall carry out all rules, in addition to the above, as prescribed by the Chief U.S. Probation Officer, or any of his
    associate Probation Officers.

                                        (Signed) _____________________________________
                                                                         Defendant                                         Date



                                                              U.S. Probation Officer/Designated Witness                    Date
                Case 3:18-cr-00757-BRM Document 45 Filed 06/18/19 Page 7 of 10 PageID: 306
AO 2458 (Mod. D/NJ 12/06) Sheet 5 - Fine


                                                                                            Judgment - Page 7 of 1O
Defendant: STEVEN BRADLEY MELL
Case Number: 3: 18-CR-00757-BRM-1


                                                                   FINE
            The defendant shall pay a fine of $40,000.00.

        This fine, plus any interest pursuant to 18 U.S.C. § 3612(f)(1 ), is due immediately and shall be paid in full within 30
days of sentencing.

            This amount is the total of the fines imposed on individual counts, as follows: $20,000.00 on each count.




       If the fine is not paid, the court may sentence the defendant to any sentence which might have been originally
imposed. See 18 U.S.C. § 3614.

        Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

         Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
                Case 3:18-cr-00757-BRM Document 45 Filed 06/18/19 Page 8 of 10 PageID: 307
AO 2458 (Mod. 0/NJ 12/06) Sheet 6 - Restitution and Forfeiture


                                                                                               Judgment - Page 8 of 10
Defendant: STEVEN BRADLEY MELL
Case Number: 3:18-CR-00757-BRM-1



                                                                 RESTITUTION AND FORFEITURE


                                                                        RESTITUTION

         The defendant shall make restitution in the amount of $35,250.00. Payments should be made payable to the U.S.
Treasury and mailed to Clerk, U.S.D.C., 402 East State Street, Rm 2020, Trenton, New Jersey 08608, for distribution to
the following victims in the following descending order of priority:

             Name of Payee (Victim)                                                      Amount of Restitution

            Minor Victim 1's Father                                                      $32,444.00
            Address sealed - List provided to Finance.

            Horizon Blue Cross Blue Shield of New Jersey                                 $2,806.00
            Claim #780261834576233 00
            P.O. Box 820
            Newark, NJ 07101-0820

            The restitution is due immediately and shall be paid in full within 30 days of sentencing.




        Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

         Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
                Case 3:18-cr-00757-BRM Document 45 Filed 06/18/19 Page 9 of 10 PageID: 308
AO 2458 (Mod. 0/NJ 12/06) Sheet 6 - Restitution and Forfeiture


                                                                                            Judgment - Page 9 of 10
Defendant: STEVEN BRADLEY MELL
Case Number: 3: 18-CR-00757-BRM-1



                                                  JUSTICE FOR VICTIMS OF TRAFFICKING ACT


       It is ordered that the defendant shall pay to the United States a Justice for Victims of Trafficking Act (JVTA)
assessment of $5,000.00 on Count 2.

            The JVTA assessment is due immediately and shall be paid in full within 30 days of sentencing.




        Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

         Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
               Case 3:18-cr-00757-BRM Document 45 Filed 06/18/19 Page 10 of 10 PageID: 309
AO 245B (Mod. D/NJ 12/06) Sheet 6 - Restitution and Forfeiture


                                                                                                Judgment - Page 10 of 10
Defendant: STEVEN BRADLEY MELL
Case Number: 3:18-CR-00757-BRM-1



                                                                 RESTITUTION AND FORFEITURE


                                                                        FORFEITURE

             The defendant is ordered to forfeit the following property to the United States:

             Preliminary Order of Forfeiture filed separately.




        Unless the court has expressly ordered otherwise, if this judgment imposes imprisonment, payment of criminal
monetary penalties is due during imprisonment. All criminal monetary penalties, except those payments made through the
Federal Bureau of Prisons' Inmate Financial Responsibility Program, are made to the clerk of the court.

         Payments shall be applied in the following order: (1) assessment, (2) restitution principal, (3) restitution interest, (4)
fine principal, (5) fine interest, (6) community restitution, (7) JVTA assessment, (8) penalties, and (9) costs, including cost
of prosecution and court costs.
